EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Bianco on 5/11/2021.
The application has been amended as follows: 
Claim 13, line 9 after “arranged to” add --surround the intake tube--.
Claim 13, line 14 replace “behind” with --downstream--. 
Claim 13, line 15 after “same flow direction” add --which is opposite to the direction of flow in the intake tube--. 
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or render obvious the combination set forth in independent claim 13. Specifically, the prior art does not teach a cooling device for cooling a shrink-fit chuck having a sound insulation device which surrounds an intake tube and has feed lines which supply air to an input of a passage opening of a cooling attachment, wherein the feed lines have a flow direction which is opposite to the flow direction in the intake tube. Haimer (U.S. Patent Publication No. 2015/0000121), considered the closest prior art, teaches a cooling device for cooling a shrink-fit chuck with a cooling attachment (12, fig 1). However, Haimer . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HARRY E ARANT/Examiner, Art Unit 3763